DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-19 are objected to because of the following informalities:
Claims 18 and 19 recite the limitation “wherein the one of the first and second sets of stimuli”. It is recommended to amend the claims to read – wherein one of the first and second sets of stimuli– to ensure a positive recitation of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation " the first set of stimuli is the same as the second set of stimuli, with the exception of one element of the sets of stimuli".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “one element” is being claimed with regards to the sets of stimuli. Claim 4 further explain or elaborate on the “one element”, and depending claim 1 does not recite an “element” in the context of the stimuli. Upon review of the specification, there is no disclosure besides repeating the claim limitation (see [0037]). Hence, claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, “one element” has been interpreted as any distinct change between the first set of stimuli and the second set of stimuli.
Regarding claim 7, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear to what degree of timing the first stimuli and brain activity monitoring are concurrent. Therefore, claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inui et al (US2018/0168476 A1, 2018-06-21) (hereinafter “Inui”).
Regarding claim 1, Inui teaches a method of mapping a pattern of brain activity in a patient to a condition (“A method, wherein a detection device that detects a brain activity” [clm 28]; “Some abnormalities of inhibitory circuits including GABAergic inhibitory interneurons are presumed in many diseases” [0004]; the method interprets monitored brain activity in response to external stimuli and associates the detected activity with neurological disorders [0003]-[0006]), comprising: 
applying a first set of stimuli to the patient and monitoring brain activity responsive to the first set of stimuli (“a trigger output device that applies a first trigger that is a stimulus or a task for a living body, and a second trigger that can change a first brain activity induced by an input of the first trigger are used…acquiring first brain activity information on the first brain activity” [clm 28]; “the first trigger that is a stimulus or a task may be one or two or more selected from various stimuli” [0123]; first trigger (i.e. first set of stimuli) may be a plurality of stimuli used to induce detectable brain activity [0120]-[0124]); 
applying a second set of stimuli to the patient and monitoring brain activity responsive to the second set of stimuli (“a second trigger that can change a first brain activity induced by an input of the first trigger are used… acquiring second brain activity information on a second brain activity induced by the application of the first trigger which is accompanied by the application of the second trigger” [clm 28]; second brain activity is monitored after a second trigger (i.e. second set of stimuli) is applied); and 
using the first and second set of stimuli and the respective monitored brain activity to map the pattern of brain activity to the condition (“detecting a response in the first brain activity induced by the application of the second trigger on the basis of the first brain activity information and the second brain activity information” [clm 28]; “by using the abovementioned evaluation method to evaluate the action of the inhibitory circuit on the basis of the response in the first brain activity induced by the application of the second trigger, it becomes possible to diagnose such a disease” [0154]; abnormalities in inhibitory circuits (e.g. neural circuits, pyramidal neurons) are correlated to the detected brain activity and used to diagnose a disease (i.e. map brain activity to the condition)).
Regarding claim 2, Inui teaches the method of claim 1, 
wherein a response to the first set of stimuli is unsuppressed by the patient (“the present evaluation method may include applying, to a subject, a first trigger that is a stimulus or a task for a living body, accompanied by a second trigger that can change a first brain activity induced by the application of the first trigger.” [0118]; applying a first trigger to a subject interpreted as patient responding to the first set of stimuli in an “unsuppressed” manner (e.g. patient merely experiences/embraces first set of stimuli and respective first brain activity monitored)).
Regarding claim 4, Inui teaches the method of claim 1, 
wherein Inui further teaches the first set of stimuli is the same as the second set of stimuli, with the exception of one element of the sets of stimuli (“A second trigger homologous or related to the first trigger is a stimulus or a task “homologous” to the first trigger that is a stimulus or a task, … it is preferable that the second trigger homologous to the first trigger be changed while remaining homologous to the first trigger. For example, when the first trigger is an auditory stimulus representing a certain change in sound pressure, it is preferable that the second trigger be an auditory stimulus representing a change in sound pressure which is different from the aforementioned change in sound pressure” [0128]; homologous triggers induce the first and second brain activity, wherein the triggers are interpreted as the same first and second sets of stimuli with a change between the triggers (e.g. ‘a change in sound pressure which is different’) [0127]-[0134]).
Regarding claim 5, Inui teaches the method of claim 1, 
wherein Inui further teaches the sets of stimuli are selected from the group consisting of tactile, auditory, or visual stimuli (“The identity of the type of the stimulus or task can be based on general classification of stimuli (a sense of touch, a sense of temperature, a sense of pain and deep sensibility, which are somatic sensations, a sense of vision, a sense of hearing, a sense of taste, and a sense of smell)” [0128]).
Regarding claim 7, Inui teaches the method of claim 1, 
wherein the steps of applying the first stimuli and monitoring brain activity are substantially concurrent (“the first trigger is appropriately set so that a response phenomenon such as a change phenomenon of brain activity can be observed by the below-described second trigger” [0124], figs. 2-5, 7-9B, 11 and assoc par; the first trigger (i.e. first stimuli) is applied and brain activity detected on a scale of ms before the second trigger is applied, which is interpreted as “substantially concurrent” [see 35 U.S.C. 112(b) rejection]).
Regarding claim 9, Inui teaches the method of claim 1,
 wherein the first set of stimuli is the same as the second set of stimuli (“A trigger “homologous” to the first trigger refers to a stimulus or a task identical in type and contents to the stimulus or task which is the first trigger … the identity of the stimulus or task contents can be based on the same properties (characteristics) of the stimuli or tasks. Where the properties are the same, a degree (intensity) thereof may be the same or different. For example, when the first trigger is an auditory stimulus of a certain sound pressure, the second trigger homologous to the first trigger is an auditory stimulus related to a sound pressure “ [0128]; the second trigger may be stimuli that are identical in type, contents and intensity to the first trigger).
Regarding claim 10, Inui teaches the method of claim 1, 
wherein the condition is selected from the group consisting of creativity, addiction, obsessive compulsive disorder, general anxiety disorder, social anxiety disorder, pain, and tinnitus (“the first brain activity information is information on a response circuit related to one or two or more selected from the group consisting of a sense of touch, …, a sense of pain and deep sensibility” [clm 34]; “an evaluation of an inhibitory circuit makes it possible to diagnose and examine diseases that may be represented by some abnormality in the inhibitory circuit, such as epilepsy, essential tremor, schizophrenia, panic, hyperactivity, mania, depression, and autism” [0150]), and 
at least one stimulus in the first set of stimulus is related to the condition (“Stimuli in an entire sensory system of a living body may be an object, examples thereof including a sense of touch, a sense of temperature, a sense of pain and deep sensibility, which are somatic sensations” [0113]; the stimulus may be a sense of pain (i.e. pain), and the condition may also be pain).
Regarding claim 11, Inui teaches the method of claim 1, 
wherein the first set of stimuli comprises a first pain stimulus and the second set of stimuli comprises a second pain stimulus different than the first pain stimulus (“Stimuli in an entire sensory system of a living body may be an object, examples thereof including a sense of touch, a sense of temperature, a sense of pain and deep sensibility, which are somatic sensations” [0113]; “it is preferable that the second trigger homologous to the first trigger be changed while remaining homologous to the first trigger.” [0128]; the first and second stimuli may be a sense of pain, wherein the first and second stimuli are different pain stimuli).
Regarding claim 14, Inui teaches the method of claim 1, 
wherein the first set of stimuli comprises a first auditory stimulus and the second set of stimuli comprises at least one auditory stimulus different than the first auditory stimulus (“For example, when the first trigger is an auditory stimulus representing a certain change in sound pressure, it is preferable that the second trigger be an auditory stimulus representing a change in sound pressure which is different from the aforementioned change in sound pressure” [0128]; [see claim 4 rejection]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of DeCharms (US2007/0191704 A1, 2007-08-16) (hereinafter “DeCharms”).
Regarding claim 3, Inui teaches the method of claim 1, 
but Inui fails to explicitly teach the second set of stimuli is suppressed by the patient.
However, in the same field of endeavor, DeCharms teaches methods, software and systems for monitoring physiological activity, particularly in the human brain and nervous system and therapeutic and diagnostic applications relating thereto ([0002]),
further teaching a response to the second set of stimuli is suppressed by the patient (“measuring activity of said one or more regions of interest as said behavior is being performed or said subject has the perception; diagnosing said condition associated with said one or more regions of interest based on said activity in response to the behavior or perception; performing an intervention; and repeating this process one or more times at a later time and observing changes between measurements before and after said intervention” [clm 1]; “it may be possible to determine which types of states or processes lead to the best performance of certain behaviors, and coach the subjects to increasingly produce those types of states or processes based upon the observed activity patterns” [0601]; brain activity of the subject is induced by behaviors and is monitored, and an intervention (i.e. suppression) is performed on subsequent behaviors to lead to best performance (i.e. response to the second stimuli)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Inui by suppressing as taught by DeCharms. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). For example, a large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]).
Regarding claim 6, Inui teaches the method of claim 1, 
further teaching applying the first and second sets of stimuli to the patient ([see claim 1 rejection]),
but Inui fails to explicitly teach a training regimen.
However, in the same field of endeavor, DeCharms teaches a training regimen of applying the sets of stimuli to the patient, wherein the training regimen is applied before the steps of applying and monitoring brain activity (“employing computer executable logic to select in substantially real time a next behavior for a subject to perform during training based, at least in part, on activity measurements made at or before the time the selection is made, and employing said activity measurements in diagnosing a condition of the subject” [0057]; “Also according to any of the above embodiments, pretraining is optionally performed as part of the method” [0136]; the subject may be pretrained (i.e. training regimen applied before the applying and monitoring steps) using a simulated training environment consisting of activity measurements (i.e. regimen of applying the sets of stimuli to the patient)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with the training regimen as taught by DeCharms. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). For example, a large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]).
Regarding claim 15, Inui teaches the method of claim 14,
wherein Inui further teaches a first visual stimulus and an associated second auditory stimulus (“Further, for example, when the first trigger is a visual stimulus created by an image or a video, the second trigger related to the first trigger is an auditory stimulus created by music or sound.” [0173]), and the second stimulus different than the first stimulus ([see claim 1, 14 rejections])
but Inui fails to explicitly teach a first auditory stimulus associated with a first visual stimulus.
However, in the same field of endeavor, DeCharms teaches the first auditory stimulus is associated with a first visual stimulus and the at least one auditory stimulus is associated with a second visual stimulus different than the first visual stimulus (“A variety of types of information and display screens can be presented. For example, visual stimuli may be presented to the subject via some form of display” [0280]; “Auditory stimuli may also be presented to the subject, such as digitized speech, tones, music, or other types of sounds” [0281]; “a stimulus or behavior condition is presented to the subject following a rest or background period to constitute a physiological localization trial. These trials may be repeated one or more times” [0301]; “Types of stimuli that may be presented include static or moving visual displays, tactile, proprioceptive or heat stimuli, odors, sounds, and other forms of sensory information.” [0494]; “Parameters may include stimulus intensity, duration, frequency, or repetition rate” [0643]; the subject is presented a visual stimulus and also auditory stimulus, wherein the presentation of stimuli can be repeated using different stimuli (e.g. changes in stimulus intensity, duration, etc.)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with a first auditory stimulus associated with a first visual stimulus as taught by DeCharms. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). For example, a large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]).
Regarding claim 17, Inui teaches the method of claim 1, 
further teaching the step of applying the first set of stimuli to the patient ([see claim 1 rejection]), and wherein the patient does not suppress an emotional response to one of the first set of stimuli ([see claim 2 rejection]),
but Inui fails to explicitly teach applying stimuli without brain monitoring.
However, in the same field of endeavor, DeCharms teaches the steps of:
without brain monitoring, applying one of the first set of stimuli to the patient; and
without brain monitoring, applying one of the second set of stimuli to the patient (“a method is provided for selectively activating one or more regions of interest, the method comprising: (a) communicating one or more stimuli to a subject and/or having the subject perform one or more behaviors that are directed toward activating the one or more regions of interest without measuring activation of the one or more regions of interest;” [0094]; “Alternatively, the activity metric can be measured only a rest period, without comparison to a task period” [0357]; the subject may have one or more stimuli (i.e. first and second sets of stimuli) applied without measuring activation (i.e. without brain monitoring) prior to receiving an intervention (i.e. applying suppression)); and 
wherein the patient suppresses an emotional response to one of the second set of stimuli (“measuring activity of said one or more regions of interest as said behavior is being performed or said subject has the perception; diagnosing said condition associated with said one or more regions of interest based on said activity in response to the behavior or perception; performing an intervention; and repeating this process one or more times at a later time and observing changes between measurements before and after said intervention” [clm 1]; “(b) communicating the same one or more stimuli to the subject and/or having the subject perform the same behaviors as in step (a) in combination with measuring brain activity in the one or more regions of interest as the subject is exposed to stimuli and/or performs the behaviors” [0094]; “it may be possible to determine which types of states or processes lead to the best performance of certain behaviors, and coach the subjects to increasingly produce those types of states or processes based upon the observed activity patterns” [0601]; without brain activity monitoring, the subject may experience stimuli without an intervention (i.e. suppression), and then experience stimuli with an intervention applied [see claim 3 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with the steps and applying stimuli without brain monitoring as taught by DeCharms. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). For example, a large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]).
Regarding claim 18, Inui in view of DeCharms teaches the method of claim 17, 
wherein Inui further teaches the one of the first and second sets of stimuli comprise at least one of tactile, auditory, or visual stimuli related to a condition (“Stimuli in an entire sensory system of a living body may be an object, examples thereof including a sense of touch, a sense of temperature, a sense of pain and deep sensibility, which are somatic sensations” [0113]; “the first brain activity information is information on a response circuit related to one or two or more selected from the group consisting of a sense of touch, …, a sense of pain and deep sensibility” [clm 34]; stimuli may be a sense of pain (i.e. tactile) related to the condition [see claim 10 rejection]).

Claims 8 and 12 (and alternatively claim 11) are rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of Wager et al (US2018/0055407 A1, 2018-03-01) (hereinafter “Wager”).
Regarding claim 8, Inui teaches the method of claim 1, 
further teaching the first set of stimuli ([see claim 1 rejection]), and a neutral stimulus (“When the first trigger is a stimulus, contents of the stimulus, an intensity of the stimulus, and a change mode thereof (for example, when an auditory stimulus is used as the first trigger, the sound volume (sound pressure) or pitch (frequency) thereof) are appropriately selected” [0124]; the first stimulus may be a change in sound volume or pitch (i.e. unrelated or neutral stimulus)),
but Inui fails to explicitly teach a provocative stimulus related to the condition.
However, in the same field of endeavor, Wager teaches a multisensory approach to identify a brain signature sensitive to fibromyalgia status ([0007]),
further teaching the set of stimuli comprises a provocative stimulus related to the condition, and a neutral stimulus (“applying a stimulus to the subject, wherein the stimulus is selected from at least one of: i. a pressure pain stimulus, and ii. a non-painful, multisensory stimulus comprising visual, auditory and tactile-motor stimulation;” [clm 1]; “The neurologic pattern and neuron activation in the brain of a FM patient with pain is different from that of healthy persons with similar painful stimuli. FM patients have an increased pain sensitivity” [0048]; fibromyalgia patients suffer from chronic pain – the set of stimuli is a pressure pain stimulus (i.e. provocative stimulus related to the condition) and a non-painful stimulus [0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with a provocative stimulus as taught by Wager. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). It has been suggested that the brain systems involved in primary cortical processing of nonpainful sensory signals and their integration play an important role in fibromyalgia pain, buy there continues to be a need in the art for methods that are sensitive and specific to fibromyalgia and provide objective measurements (Wager [0005]-[0006]). Modifying the method as claimed enables means for detection demonstrated to be both sensitive and specific to fibromyalgia (or any subtype of pain) within an individual person, in a manner validated across different MRI scanners (Wagner [0028]).
Alternatively, regarding claim 11 (with respect to rejection to claim 11 above in 35 USC 102 section), Inui teaches the method of claim 1,
wherein the first set of stimuli comprises a first pain stimulus and the second set of stimuli comprises a second pain stimulus different than the first pain stimulus (“Stimuli in an entire sensory system of a living body may be an object, examples thereof including a sense of touch, a sense of temperature, a sense of pain and deep sensibility, which are somatic sensations” [0113]; “it is preferable that the second trigger homologous to the first trigger be changed while remaining homologous to the first trigger.” [0128]; [see 35 U.S.C. 102 rejection to claim 11 above]).
	Although Inui teaches all the limitations of claim 11 as shown above, if in an interpretation, one argues (or interprets differently) that Inui does not teach the pain stimuli, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Wager teaches the first set of stimuli comprises a first pain stimulus and the second set of stimuli comprises a second pain stimulus different than the first pain stimulus (“All participants completed a low-pressure pain task first, with pressure set at 4.5 kg/cm2… a second, high-pressure pain task, with stimulus intensity individualized based on the calibration session to reliably provoke severe but tolerable pain” [0063]; subjects experiences a low-pressure pain stimulus (i.e. first set of stimuli) and second high-pressure pain stimulus (i.e. second set of stimuli)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Inui with the pain stimuli as taught by Wager. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). It has been suggested that the brain systems involved in primary cortical processing of nonpainful sensory signals and their integration play an important role in fibromyalgia pain, buy there continues to be a need in the art for methods that are sensitive and specific to fibromyalgia and provide objective measurements (Wager [0005]-[0006]). Modifying the method as claimed enables means for detection demonstrated to be both sensitive and specific to fibromyalgia (or any subtype of pain) within an individual person, in a manner validated across different MRI scanners (Wager [0028]).
Regarding claim 12, Inui (and alternatively Inui in view of Wager) teaches the method of claim 11,
further teaching the first and second stimulus, the pain stimuli, and the second stimulus different than the first stimulus (“The intensity of the stimulus or task of the second trigger is not particularly limited in relation to the intensity of the stimulus or task of the first trigger. Thus, the intensity of the second trigger may be equal to, higher than, or lower than that of the first trigger” [0130]; [see claim 1, 11 rejections]),
but Inui fails to explicitly teach the pain stimulus associated with a visual stimulus.
However, in the same field of endeavor, Wager teaches the first pain stimulus is associated with a first visual stimulus and the second pain stimulus is associated with a second visual stimulus different than the first visual stimulus (“a. applying a stimulus to the subject, wherein the stimulus is selected from at least one of: i. a pressure pain stimulus, and ii. a non-painful, multisensory stimulus comprising visual, auditory and tactile-motor stimulation” [clm 1]; “Pressure stimulation tasks involved a block design fMRI paradigm consisting of 3 conditions per stimulation cycle repeated 5 times” [0063]; the pain stimulus and visual stimulus may be simultaneously introduced to the subject, and the stimulation cycle repeats with different intensity [see claim 11 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above by associating the pain stimulus with a visual stimulus as taught by Wager. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). Modifying the method as claimed enables means for detection demonstrated to be both sensitive and specific to fibromyalgia (or any subtype of pain) within an individual person, in a manner validated across different MRI scanners (Wagner [0028]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of Luczak et al (US2016/0022168 A1, 2016-01-28) (hereinafter “Luczak”) as provided by applicant.
Regarding claim 13, Inui teaches the method of claim 1, 
wherein Inui teaches the first set of stimuli ([see claim 1 rejection]),
but Inui fails to explicitly the teach sets of words.
However, in the same field of endeavor, Luczak teaches the first set of stimuli comprises sets of words, wherein each word in the sets of words is one of a provocative word related to the condition or a neutral word (“Subjects were shown 80 pairs of words and non-words” [0039], fig. 13 and assoc par; “Based on EEG measurements, Applicant computed brain plasticity index during presentation of every word pair.” [0040], fig. 14A-B and assoc par; subjects were shown a set of words (i.e. first set of stimuli), wherein the set of words were unrelated (i.e. neutral) [see fig. 13 reproduced below]).

    PNG
    media_image1.png
    250
    422
    media_image1.png
    Greyscale

The subject is shown unrelated words as a first stimulus, and stimulated brain activity is monitored (Luczak fig. 13)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with the word sets taught by Luczak. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). Furthermore, there is a need to determine when the brain is a desynchronized brain state to promote learning and healing. Therapy that promotes recovery from various conditions would benefit from detecting a desynchronized brain state in near real-time, as well as provide a method of promoting learning ability and brain healing by detecting and increasing the desynchronized brain state in an individual through stimulation (Luczak [0009]).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of Malchano et al (US2018/0133507 A1, 2018-05-17) (hereinafter “Malchano”).
Regarding claim 16, Inui teaches the method of claim 1, 
further teaching the first set of stimuli ([see claim 1 rejection]),
but Inui fails to explicitly teach the sets of words or the patient response is a manual gesture.
However, in the same field of endeavor, Malchano teaches systems and methods for treating cognitive dysfunction in a subject ([abst.]),
further teaching the set of stimuli comprises sets of words (“the audio sequence can include a change in frequency, tone, amplitude, or insert words or music in a predetermined, random, or pseudo-random pattern” [0499]; system introduces subject to an audio sequence of words (i.e. set of stimuli comprises sets of words) and detects the subject’s brain activity in response thereof [0499]), and 
the patient responds to a word from the sets of words with a manual gesture representative of the word (“A wide variety of I/O devices 730 a-730 n can be present in the computing device 700” [0315]; “Some devices 730 a-730 n allow gesture recognition inputs through combining some of the inputs and outputs” [0316]; “While administering the assessment, the CAS can receive input from the subject via a measurement device to measure the assessment result” [0810], fig. 8 and assoc par; subject may use a manual gesture detected by the system in response to the word (i.e. representative of the word)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with the word sets and gesture detection taught by Malchano. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). Modifying the method as claimed enables visual stimulation to provide beneficial effects to one or more cognitive states or cognitive functions of the brain or the immune system, while mitigating or preventing adverse consequences on a cognitive state or cognitive function (e.g. Alzheimer's Disease) (Malchano [0004]).
Regarding claim 22, Inui in view of Malchano teaches the method of claim 16, 
wherein Inui further teaches the patient does not suppress an emotion (“the present evaluation method may include applying, to a subject, a first trigger that is a stimulus or a task for a living body, accompanied by a second trigger that can change a first brain activity induced by the application of the first trigger.” [0118]; applying a first trigger to a subject interpreted as patient responding to the first set of stimuli in an “unsuppressed” manner (e.g. patient merely experiences/embraces first set of stimuli and respective first brain activity monitored) [see claim 2 rejection]),
but Inui fails to explicitly teach the sets of words or the patient response is a manual gesture.
However, in the same field of endeavor, Malchano teaches the word in conjunction with the manual gesture (“the audio sequence can include a change in frequency, tone, amplitude, or insert words or music in a predetermined, random, or pseudo-random pattern” [0499]; “Some devices 730 a-730 n allow gesture recognition inputs through combining some of the inputs and outputs” [0316]; “While administering the assessment, the CAS can receive input from the subject via a measurement device to measure the assessment result” [0810], fig. 8 and assoc par; [see claim 16 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method with first and second stimuli taught by Inui with the word sets and gesture detection taught by Malchano. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). Modifying the method as claimed enables visual stimulation to provide beneficial effects to one or more cognitive states or cognitive functions of the brain or the immune system, while mitigating or preventing adverse consequences on a cognitive state or cognitive function (e.g. Alzheimer's Disease) (Malchano [0004]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of Decharms as applied to claim 17 above, and further in view of Luczak.
Regarding claim 19, Inui in view of DeCharms teaches the method of claim 17,
wherein Inui further teaches the sets of stimuli, and the neutral stimuli (“When the first trigger is a stimulus, contents of the stimulus, an intensity of the stimulus, and a change mode thereof (for example, when an auditory stimulus is used as the first trigger, the sound volume (sound pressure) or pitch (frequency) thereof) are appropriately selected” [0124]; [see claim 8 rejection]),
 but the combination of references above fails to explicitly teach the sets of words that are provocative or neutral to a condition.
However, in the same field of endeavor, Luczak teaches wherein the one of the first and second sets of stimuli comprise words that are either provocative or neutral to a condition (“Subjects were shown 80 pairs of words and non-words” [0039], fig. 13 and assoc par; “Based on EEG measurements, Applicant computed brain plasticity index during presentation of every word pair.” [0040], fig. 14A-B and assoc par; subjects were shown a set of words (i.e. first set of stimuli), wherein the set of words were unrelated (i.e. neutral) [see claim 13 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with the word sets taught by Luczak. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). A large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]). Therapy that promotes recovery from various conditions would benefit from detecting a desynchronized brain state in near real-time, as well as provide a method of promoting learning ability and brain healing by detecting and increasing the desynchronized brain state in an individual through stimulation (Luczak [0009]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Inui in view of Malchano as applied to claim 16 above, and further in view of DeCharms.
Regarding claim 21, Inui in view of Malchano teaches the method of claim 16, 
but Inui fails to explicitly teach suppressing an emotion or the word in conjunction with the manual gesture.
However, in the same field of endeavor, Malchano teaches the word in conjunction with the manual gesture (“the audio sequence can include a change in frequency, tone, amplitude, or insert words or music in a predetermined, random, or pseudo-random pattern” [0499]; “Some devices 730 a-730 n allow gesture recognition inputs through combining some of the inputs and outputs” [0316]; “While administering the assessment, the CAS can receive input from the subject via a measurement device to measure the assessment result” [0810], fig. 8 and assoc par; [see claim 16 rejection]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the word sets and gesture detection taught by Malchano. Modifying the method as claimed enables visual stimulation to provide beneficial effects to one or more cognitive states or cognitive functions of the brain or the immune system, while mitigating or preventing adverse consequences on a cognitive state or cognitive function (e.g. Alzheimer's Disease) (Malchano [0004]).
The combination of references above fails to explicitly teach suppressing the emotion.
However, in the same field of endeavor, DeCharms teaches the patient suppresses an emotion evoked by stimuli (“it may be possible to determine which types of states or processes lead to the best performance of certain behaviors, and coach the subjects to increasingly produce those types of states or processes based upon the observed activity patterns” [0601]; [see claim 3 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by suppressing as taught by DeCharms. It is desirable to establish a method capable of directly evaluating an inhibitory circuit by using brain activity as an indicator in application to a living body, to evaluate an inhibitory circuit which is input to various excitatory circuits, and to industrially use the evaluation results of such inhibitory circuit (Inui [0009]). For example, a large number of psychiatric, neurological, and neurodegenerative pathologies involve changes of mental states or conditions based upon changes in neurotransmitter and receptor balances; detection may allow for diagnosis ahead of manifestation of clinical symptoms, and knowledge of the nature and the extent of such changes is of paramount importance for the determination of therapy (DeCharms [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793